DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon (2015/0228627).

    PNG
    media_image1.png
    456
    580
    media_image1.png
    Greyscale

Regarding claim 1, figure 3A [0090], [0136], Kwon discloses:  
1. (Original) A semiconductor package comprising: a substrate 210L; a first semiconductor chip 215L on the substrate; a second semiconductor chip 215U on the first semiconductor chip so that the first semiconductor chip is vertically between the second semiconductor chip and the substrate; a first molding layer 230L adjacent to a sidewall of the first semiconductor chip on the substrate, the first molding layer formed of a first molding material; and a second molding layer 230U adjacent to a sidewall of the second semiconductor chip on the substrate so that the first molding layer 230L is vertically between the second molding layer 230U and the substrate 210L, the second molding layer 230U formed of a second molding material different from the first molding material, wherein a top surface of the first semiconductor chip 215L and a top surface of the first molding layer 230L are flat and are coplanar with each other, Kwon discloses the first molding layer and the second molding layer being made of epoxy or polyimide. The present invention’s disclosure applies epoxy for the second molding layer and polyimide for the first molding layer.  However, Kwon does not explicitly teach a ratio of the difference between the coefficient of thermal expansion between the second molding layer and the first molding layer to the difference between the coefficient of thermal expansion between the second molding layer and the substrate is between 5:1 and 20:1.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kwon to select a suitable material for the first molding layer made of polyimide and the second molding layer made of epoxy as they are readily available to achieve the ratio of the difference between the coefficient of thermal expansion between the second molding layer and the first molding layer to the difference between the coefficient of thermal expansion between the second molding layer and the substrate is between 5:1 and 20:1, because it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Regarding claim 2, figure 3A [0090], [0136], Kwon discloses:  
 
2. (Original) The semiconductor package of claim 1, wherein the first molding layer 230L is adjacent to the substrate 210L and is adjacent to opposite sidewalls of the first semiconductor chip 215L, and wherein the second molding layer 230U is adjacent to the first molding layer 230L and is adjacent to opposite sidewalls of the second semiconductor chip 215U.  
Regarding claim 3, figure 3A [0090], [0136], Kwon discloses:  
3. (Original) The semiconductor package of claim 1, wherein the first molding material 230L is capable made of polyimide, and the second molding material 230U is capable of being made from an epoxy molding compound with higher hardness than polyimide.  
Regarding claim 4, figure 3A [0090], [0136], Kwon discloses:  
4. (Original) The semiconductor package of claim 1, wherein the second molding layer 230U covers a top surface of the second semiconductor chip 215U.

Claims 5-6, 8-13, 16-20,23,25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon (2015/0228627) in view of Choi (2014/0299980).
Regarding claim 5, figure 3A [0090], [0136], Kwon discloses:    
5. (Original) The semiconductor package of claim 1, wherein the first semiconductor chip 215L comprises: a first chip pad 220 provided at one surface of the first semiconductor chip; and a first through-electrode 281 vertically penetrating the first semiconductor chip 215L so as to be connected to the first chip pad 220, and wherein the second semiconductor chip 215U with a second chip pad 235, except a second through-electrode vertically penetrating the second semiconductor chip so as to be connected to the second chip pad.  

Choi discloses figure 8 a stack chip package having a first chip 41 with a through electrode 45 and a second chip 51 with a through electrode 51 connecting to pads 56, 57.

    PNG
    media_image2.png
    419
    632
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kwon to teachings of a second through-electrode vertically penetrating the second semiconductor chip so as to be connected to the second chip pad as taught by Choi, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Regarding claim 6, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:   
6. (Original) The semiconductor package of claim 5, wherein the first through- electrode 281 and the second chip pad 56 (Choi) constitute a single body formed of the same material at an interface of the first semiconductor chip 215L and the second semiconductor chip 215U.  

Regarding claim 8, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
8. (Original) The semiconductor package of claim 1, wherein the first semiconductor chip comprises: a first redistribution layer 42 disposed at one surface of the first semiconductor chip 41, which faces the substrate 11, wherein the second semiconductor chip 51 comprises: a second redistribution layer 52 disposed at one surface of the second semiconductor chip 51, which faces the first semiconductor chip 41, and wherein the second redistribution layer52  contacts one surface of a first through- electrode 45, which is exposed at another surface of the first semiconductor chip 41 opposite to the first redistribution layer 42.  

Regarding claim 9, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
9. (Original) The semiconductor package of claim 8, wherein the substrate comprises: a substrate pad disposed at a top surface of the substrate, wherein the substrate pad contacts the first redistribution layer; and the substrate pad and a first chip pad of the first redistribution layer are formed of the same material and constitute a single body.  

Regarding claim 10, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  

10. (Original) The semiconductor package of claim 1, further comprising:   a third semiconductor chip 61 mounted on the substrate at the same vertical level as the first semiconductor chip 41 and horizontally spaced apart from the first semiconductor chip 41.  

Regarding claim 11, figure 3A [0090], [0136],the combined teaching of  Kwon and Choi discloses:  
11. (Original) The semiconductor package of claim 10, wherein the third semiconductor chip 61 is a logic chip, and wherein the first and second semiconductor chips 41, 51 are memory chips as intended use.  

Regarding claim 12, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
12. (Original) The semiconductor package of claim 10, further comprising: a fourth semiconductor chip 71 on the third semiconductor chip 61, wherein the first molding layer  92 is disposed on the substrate horizontally between the first semiconductor chip 41 and the third semiconductor chip 61, and wherein the second molding layer 230U is adjacent to the first molding layer 230L.  

Regarding claim 13, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
13. (Original) The semiconductor package of claim 12, wherein a contact surface where the first and second semiconductor chips 41,51, meet, a contact surface where the third and fourth semiconductor chips 61,71 meet, and a contact surface where the first and second molding layers 230L, 230U meet are flat and are coplanar with respect to each other.  

Regarding claims 16 and 25, figure 3A [0090], [0136], Kwon discloses:
 A semiconductor package comprising: a first semiconductor chip 215L;   second semiconductor chips 215U stacked on the first semiconductor chip ; and molding layers 230L, 230U adjacent to the second semiconductor chips 215U on the first semiconductor chip 215L, wherein the first semiconductor chip 215L comprises: a first chip pad 220 disposed at a surface of the first semiconductor chip; and a first through-electrode 281 vertically penetrating the first semiconductor chip 215L, wherein each of the second semiconductor chips  comprises: a second chip pad 235 disposed at a surface of the respective second semiconductor chip 215U; wherein each of the molding layers surrounds sidewalls of a corresponding one of the second semiconductor chips , and wherein an interface between two adjacent molding layers and an interface between two adjacent respective second semiconductor chips 215L,215U are flat and are coplanar with each other, except a second through-electrode vertically penetrating the respective second semiconductor chip and connected to a respective second chip pad.  
Choi discloses figure 8 a stack chip package having a first chip 41 with a through electrode 45 and a second chip 51 with a through electrode 51 connecting to pads 56, 57.

    PNG
    media_image2.png
    419
    632
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kwon to teachings of a second through-electrode vertically penetrating the second semiconductor chip so as to be connected to the second chip pad as taught by Choi, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Regarding claim 17, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
17. (Original) The semiconductor package of claim 16, wherein an uppermost one of the molding layers 230U covers sidewalls and a top surface of an uppermost one of the second semiconductor chips 51.  

Regarding claim 18, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
18. (Original) The semiconductor package of claim 16, wherein the second through-electrode 55 of one of the second semiconductor chips 51 is directly adjacent to the second chip pad 56 of the second semiconductor chip 51 disposed directly thereon.  

Regarding claim 19, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
19. (Original) The semiconductor package of claim 18, wherein the second through-electrode55  and the second chip pad 56, which are directly adjacent to each other, are formed of the same material and constitute a single body. 

Regarding claim 20, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:   
20. (Original) The semiconductor package of claim 16, wherein the first through- electrode 45 of the first semiconductor chip 41 and the second chip pad 56 of a lowermost one of the second semiconductor chips51  constitute a continuous component without an interface therebetween.  

Regarding claim 23, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
23. (Original) The semiconductor package of claim 16, further comprising: a third semiconductor chip 61 stacked on the first semiconductor chip 41, wherein the third semiconductor chip 61 comprises: a third chip pad 66 disposed at a surface of the third semiconductor chip 61, which faces the first semiconductor chip 41; and a third through-electrode 65 vertically penetrating the third semiconductor chip 61 and connected to the third chip pad 66, wherein the first through-electrode 46 of the first semiconductor chip 41 and the third chip pad 66 of the third semiconductor chip 61 are formed of the same material and constitute a single body.  

Regarding claim 26, figure 3A [0090], [0136], the combined teaching of  Kwon and Choi discloses:  
26. (Original) The semiconductor package of claim 25, wherein the interposer substrate 21 comprises: a substrate pad 27 disposed at a top surface of the interposer substrate 27, and wherein the substrate pad 27  and the first chip pad 46 are formed of the same material and constitute a single body.
Conclusion
Relevant prior art: Hong (2020/0111763) discloses a stack chip.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813